Title: To Alexander Hamilton from William Allibone, 1 September 1790
From: Allibone, William
To: Hamilton, Alexander


Philadelphia, September 1, 1790. “Enclosed herewith is Contract with Thomas Connaroe for repairs of all the Publick Piers oposite to Reedy Island.… When this with all the other Contracts made for Supplies and Repairs are compleated, these Establishments will be in Such good condition that there is every reason to expect that after the present year, the annual expenditure therefor will be Consederably diminished.…”
